 CHALLENGE-COOK BROS. OF OHIOChallenge-Cook Brothers of Ohio,Inc.andUnitedSteelworkersofAmerica,AFL-CIO-CLC.Cases8-CA-15391and 8-CA-16250June 15, 1989SUPPLEMENTAL DECISION ANDORDER REMANDINGBY MEMBERS JOHANSEN,CRACRAFT, ANDDEVANEYOn October 24, 1986, the National Labor Rela-tionsBoard issued a Decision and Order in thisproceeding,'inwhich the Board,inter alia, or-dered the Respondent, Challenge-Cook Brothers ofOhio, Inc., to make whole unspecified employeesin a manner similar to that required inTransmarineNavigationCorp. ,2for anylosses suffered as a resultof the Respondent'sunfair labor practices.OnMarch 29, 1988, the United States Court of Ap-peals for the Sixth Circuit entered a judgment en-forcing the Board'sOrder.3A controversy havingarisen over the amountof backpaydue under theBoard's Order,as enforced by the court,the Re-gionalDirector for Region 8 issued and dulyserved on the Respondent a backpay specificationand notice of hearing alleging the amountsof back-pay due and the number and names of the discri-minatees,and notifying the Respondent that it mustfilea timely answer complying with the Board'sRules and Regulations.In his backpay specification the General Counselsets forth a backpay formula that was based on thepercentage of mixer units(i.e.,the transferredwork)previously produced at the Respondent'sBryan plant as compared with the total number ofmixer units produced throughout the Respondent'ssystem during the backpay period.Based on thispercentage,theGeneral Counsel alleged that atotal of 350 mixer units had been transferred to an-other facility during the backpay period and de-vised a method for calculating the number of man-hours required to produce each mixer.Utilizingthismethod,the General Counsel arrived at an ag-gregate number of actual manhours lost due to thetransfer,and calculated backpay accordingly foremployees who were laid off when the transferwas effected.On September 26, 1988,the Respondent filed ananswer,with exhibits,to the specification, and amotion to dismiss or, in the alternative,a motion toremand and enlarge upon time for response withthe Regional Director.In the answer, the Respond-ent admits that the Board ordered aTransmarine'282 NLRB 21.4 170 NLRB 389 (1968)8 Case 87-5153 (unpublished).435remedy.However,itcontends that the conditionsfor tolling the backpay have occurred in that abona fide impasse in bargaining has taken place orthat the Charging Party has never bargained ingood faith.The Respondent admits that the quantity ofwork that was transferred and the number of em-ployees affected thereby must be determined. Italso admits that the raw figures contained in thespecification and in its Appendix A were directlyderived from the information and data furnished bythe Respondent and are correct.However,the Re-spondent contends that the backpay formula isfraughtwith assumptions not based on facts, as-sumptions that are contrary to the data it provided,and represent conclusions that are contrary to fact.In this connection,the Respondent contends thatthere are no employees adversely affected by thetransfer of work from its Bryan facility to its Cal-houn facility.Rather, it alleges that the changeswere because of changes in economic conditions, asdemonstratedby itshaving to recall all laid-off em-ployees, except for those who removed themselvesfrom the list, and as demonstrated by its having tohire other employees after the economic conditionsimproved.The Respondentgenerally denies the allegationsset forth in the General Counsel's backpay specifi-cation.In this regard it disputes the General Coun-sel's allegationthat had the transfer of work notoccurred,350 units would have remained at theBryan facility.Though the Respondent contendsthat only 21 units were transferred to Calhoun andthat this transfer would not have resulted in therecall of any of the employees laid off from Bryan,the Respondent offers no supporting evidence tosubstantiate these assertions.The Respondent alsocontends,in denying the General Counsel'smethodof computation, that the efficiency rate utilized bytheGeneral Counsel is incorrect.However, theRespondent does not support this contention withany evidence to show that even if the efficiencyrate utilized by the General Counsel is inaccurate,itaffects the ultimate outcome.4The Respondentalso contends that the hours not used for producingmixers and dryers were used for other duties, in-cluding the manufacturing or fabricating of spareparts.However,theRespondent does not assertthat the General Counsel'smethod of allocating4 In this regard we note that ultimately the General Counsel's backpayspecification relies on figures reached by multiplying the actual numberof hours worked times a ratio that represents a figure that shows the pro-portionate share of all hours worked at the plant to be allocated to mixersas contrasted with the share to be allocated to dryers.Thus,as the plantefficiency figure does not affect the ratio reached,the Respondent's argu-ment with regard to the accuracy of the plant efficiency rates appears tobe irrelevant.295 NLRB No. 50 436DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsuch work proportionatelybetweenthe two prod-uct lines(i.e.,mixers and dryers)is incorrect.The Respondent generally denies the calculationsand conclusions in AppendicesCl through C4, D1through D4, E3 throughE28, and Fl through F37.It contends that it can neither admit nor deny thefiguresfor GrossInterim Earnings and Net InterimEarnings,because it has insufficient evidence onwhichto base an answer.The Respondent general-ly denies the assertions contained in subsections C(Employment)and D(Summary)of thespecifica-tion,and reasserts its prior contentions concerningbackpay.The Respondent generally denies that itowes any moneys to anyone including those namedin the specification,and that more than 100 em-ployees constitute the affected group.It contendsthat the specification attempts to impose a settle-ment agreement contrary to Section 8(d) of theAct.In the motion to dismissfiledwiththe RegionalDirector,the Respondent alleges that the specifica-tion fails to conform to the requirements of Section102.52et seq.of the Board'sRules and Regulationsand the guidelines in Section 10656.1 et seq. of theBoard'sCasehandlingManual(Part III),becausethe narrativeportion ofthe specification lacks clar-ity and specificity.Therefore,the Respondent as-serts that it cannot answer the specification as re-quired under Section 102.54.On February6, 1989,the General Counsel fileddirectlywith the Board a Motion to Strike the Re-spondent'sAnswer in part and for Partial SummaryJudgment.The GeneralCounsel agrees that theRespondent put in dispute interim earnings andwhether or not the backpayperiod wastolled by avalid impasse in bargaining or the Charging Party'sbad-faith bargaining.The General Counsel con-tends that the answer admits that the appropriateformula for calculating the number of backpay re-cipients and amounts owed involves a determina-tion of the quantityof work thatwas transferredand the number of employees affectedthereby,admits that the raw figures contained in the specifi-cation,section II and AppendixA arecorrect, anddoes not dispute the figures employed relating tothe number of manhours needed to produce acement mixerand dryer. The GeneralCounsel fur-thercontends that the Respondent's answer fails toconform to the requirements of Section102.54(b)and (c)of the Board'sRules and Regulations inthat the answer failsto properlydispute the accu-racy of the backpayfigures or the premises onwhichthey are based,and fails to specifically statethe basis for disagreement or setforthin detail anyalternativepremiseswith appropriate supportingfigures.The GeneralCounsel alleges that the Re-spondent is attempting to relitigate matters previ-ously decided in the underlying unfair labor prac-tice proceeding,i.e., that no unit employees wereaffected by its decision to relocate work. Accord-ingly, theGeneralCounsel requests that para-graphs 2, 3, 4, and 5 of the answer be stricken asinsufficient to raise an affirmative defense and forfailing to comply with the Board'sRules and Reg-ulations.The General Counsel also requests thatpursuant to Section 102.54(c) of the Board's Rulesand Regulations,all allegations of the specificationbe deemed to be admitted as true without takingevidence,with the exception of the length of thebackpay periods and the amount of interim earn-ings,and that a partial summary judgment begranted.On February 9, 1989,the Board issued an ordertransferring the proceeding to the Board and aNotice to Show Cause why the General Counsel'smotion should not be granted.On February 22,1989,the Respondent filed a response.In the re-sponse, the Respondent states that the answer iscomplete and sufficient.It contends that it is enti-tled to a response and ruling on its motion to dis-miss before having to defend its answer.The Re-spondent asserts that its lead counsel is presentlyout of the country, which precludes a more de-tailed response to the motion to strike.5The Re-spondent moves to hold the motion to strike inabeyance until its motion to dismiss is decided or,in the alternative,to consolidate the proceedingand extend the time to respond.On March 3,1989, the General Counsel filed aresponse to the Respondent'smotion to dismiss. Inthe response,theGeneral Counsel contends thatthe Respondent does not assert that the specifica-tion fails to set forth the names of the backpayclaimants,the applicable backpay periods brokendown by calendar quarter,specific figures for grossbackpay and interim earnings,expenses,net back-pay, and the like, only that the narrative portion ofthe specification lacks clarity and specificity. TheGeneral Counsel contends that the specificationsets forth the basis for the computations specificallyand in detail,and moves that the Respondent'smotion to dismiss be denied.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.On the entire record in this case,the Boardmakes the followingS The Respondent did not seek an extension of time to file a responseto the Notice to Show Cause. CHALLENGE-COOK BROS. OF OHIO437Ruling on the Motion to Dismiss and theMotion for Partial Summary JudgmentBecause this proceeding has been transferred tothe Board, we have considered the Respondent'smotion to dismiss and alternative motion to remandand enlarge upon time for response, and the Gener-alCounsel's response.Section 102.55(a)6 of the Board's Rules and Reg-ulations states:(a)Contents of specification with respect to al-legationsconcerning the amount of backpaydue.-Withrespect to allegations concerningthe amount of backpay due, the specificationshall specifically and in detail show, for eachemployee, the backpay periods broken downby calendar quarters, the specific figures andbasis of computation of gross backpay and in-terim earnings, the expenses for each quarter,the net backpay due, and any other pertinentinformation.We find that the specification is sufficient underSection 102.55(a) in that it specifically and in detailstatesfor each employee the backpay periodsbroken down by calendar quarters, the specific fig-ures and basis of computations for gross backpayand interimearnings, the expenses for each quarter,the net backpay due, and in all other regards is suf-ficiently specific.The Respondent filed an answeron September 26, 1988, within the required timelimitations.Therefore, because the specification issufficiently specific and the Respondent has filedan answer, we shall deny the Respondent's motionto dismiss and motion to remand and enlarge upontime for response.Section 102.56(b) and (c)7 of the Board's Rulesand Regulations states:(b)Contents of answer to specification.-Theanswer shall specifically admit, deny, or ex-plaineach and every allegation of the specifi-cation,unlessthe respondent is without knowl-edge, in which case the respondent shall sostate, such statement operating as a denial. De-nials shall fairly meet the substance of the alle-gations of the specification at issue.When a re-spondent intends to deny only a part of an al-legation, the respondent shall specify so muchof it as is true and shall deny only the remain-der.As to all matters within the knowledge of6 Formerly Sec. 102.53(a).The Board amended its rules governingcompliance proceedings effective November 13, 1988.The substance offormer Sec.102.53 has been incorporated into Sec.102.55 as revised.r Formerly Sec 102.54(b) and(c).The Board amended its rules gov-erning compliance proceedings effective November 13, 1988. The sub-stance of former Sec. 102.54 has been incorporated into Sec.102.56 asrevised.the respondent,including but not limited tothe various factors entering into the computa-tion of grossbackpay,a general denial shallnot suffice.As to suchmatters, if the respond-ent disputes either the accuracy of the figuresin the specificationor thepremises on whichtheyare based,the answer shall specificallystate the basis for such disagreement, settingforth in detail the respondent'sposition as tothe applicable premises and furnishing the ap-propriate supporting figures.(c)Effect of failureto answer or toplead spe-cificallyand in detail to backpay allegations ofspecification.-Ifthe respondent fails to file anyanswer to the specification within the timeprescribed by this section,theBoard may,either with or without taking evidence in sup-port of theallegationsof thespecification andwithout further notice to the respondent, findthe specification to be true and enter suchorder as may be appropriate.If therespondentfiles an answer to the specification but fails todeny any allegationof thespecification in themanner required by paragraph(b) of this sec-tion,and the failure so to deny is not adequate-ly explained,such allegation shall be deemedto be admitted to be true, and may be so foundby theBoard without the taking of evidencesupporting such allegation,and therespondentshall be precluded from introducing any evi-dence controverting the allegation.The specification duly served on the Respondentstates that, pursuant to Section 102.54of theBoard'sRules and Regulations, the Respondent"shall file.. .an Answer to said Specificationwithin twenty-one (21)days from the servicehereof,and thatto the extent that such Answerfails to deny allegations of the Specification in themanner required under the Board'sRules and Reg-ulations, and the failure to do so is not adequatelyexplained, such allegations shall be deemed to beadmitted to be true and the Respondent shall beprecluded from introducing any evidence contro-verting them."The requirements of the rule are setout clearly and unambiguously.As indicated above,the General Counsel filed amotion to strike the Respondent's answer in parton the basis of alleged substantive deficiencies inthe answer.We findthat the answer is substantive-ly deficient insofar as it contains general denialsconcerning those matters within the Respondent'sknowledge.These denials are insufficient becausetheydo not fairly meet the substance of the allega-tions of the specification,nor do they reveal anybasis for disagreement with the specification's alle- 438DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDgations, or offer or set forth in detail supportingfigures and alternative premises.8 Additionally, theRespondent's assertion that there were no employ-ees adversely affected by the transfer of work fromthe Bryan facility to the Calhoun facilityisan at-tempt to relitigate a matter previously decided inthe underlying unfair labor practice proceedingand, therefore, is an insufficient defense.9 Thus, weagree with the General Counsel that paragraphs 2,3,4,and 5 of the Respondent's answer fail tocomply with the requirements of Section 102.56(b)and (c).We therefore grant the General Counsel'smotion to strike these paragraphs from the answer.Accordingly, we shall grant the General Coun-sel'sMotion for Partial Summary Judgement andshall direct a hearing limited to determining theamount of the interim earnings and whether thebackpay period was tolled due to a valid impasse inbargainingor due to the Charging Party's bad faithin bargaining.Because we have found that the Re-spondent's general denials as to all other allegationsin the specification are insufficient under Section102.56(b) and(c) of the Board'sRules and Regula-tions,we deem the Respondent to have admittedall other allegations to be true.Sneva's Rent-A-Car,270 NLRB 1316, 1317 (1984).Ricks ConstructionCo., 272 NLRB 424, 425(1984).ORDERIt is ordered that the Respondent's motion to dis-miss and motion to remand and enlarge upon timefor response are denied.IT IS FURTHER ORDERED that the General Coun-sel'smotion to strike the Respondent's answer tothe backpay specification in part is granted as toparagraphs 2, 3, 4, and 5.IT IS FURTHER ORDEREDthat the General Coun-sel'sMotion for Partial Summary Judgment isgranted except with regard to the allegations con-cerning the amount of interim earnings,and wheth-er the backpay period was tolled.IT IS FURTHER ORDERED that this proceeding isremandedto theRegional Director for Region 8for the purpose of issuing a notice of hearing andscheduling a hearing before an administrative lawjudge for the purpose of taking evidence concern-ing the amount of interim earnings and whether thebackpay period was tolled due to a valid impasse inbargainingor due to the Charging Party's bad faithin bargaining.The judgeshall prepare and serve onthe parties a decision containing findings of fact,conclusions of law,and recommendations based onall the record evidence. Following service of thejudge'sdecision on the parties, the provisions ofSection 102.46 of theBoard'sRules and Regula-tions shall be applicable.